Citation Nr: 1205992	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  06-06 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1976 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska in which the RO increased the appellant's service-connected residuals of a right knee injury with chondromalacia, status post meniscectomy from 20 percent to 40 percent effective March 29, 2004; assigned a temporary 100 percent evaluation effective March 29, 2005 based upon surgical or other treatment necessitating convalescence; and thereafter assigned an evaluation of 20 percent effective from July 1, 2005.  See June 2005 rating decision.  The Veteran appealed the assignment of a 20 percent disability rating effective from July 1, 2005 for his service-connected right knee disorder to the Board.

After additional adjudication was completed, the Board issued a May 2010 decision which, in part, recognized that the Veteran's representative raised a TDIU claim in February 2010.  That claim was remanded to the Appeals Management Center (AMC).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The AMC issued a November 2010 supplemental statement of the case (SSOC) that denied the TDIU claim.  The matter returned to the Board, and was remanded again in July 2011 for additional development.  That development has been completed, and the case is once again before the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The issue of entitlement to service connection for a right lower extremity below-the-knee amputation has been raised by the record, specifically in the Written Brief Presentation submitted by the Veteran's representative in January 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that the representative phrased the informal claim as a "rating increase in service-connected right leg amputation."  However, as the Veteran is not presently-service connected for that condition, the claim would be more appropriately adjudicated as a service connection claim.  

With respect to the Veteran's claim for entitlement to a TDIU, the Board finds this issue to be inextricably intertwined with any questions regarding his entitlement to service connection, as a finding that service connection is warranted may well have an impact on the TDIU claim on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Therefore, the Board cannot fairly proceed in adjudicating this issue until any outstanding matter with regard to the Veteran's claim for service connection has been resolved.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue a VCAA notice letter which satisfies all VCAA notice obligations, in accordance with 38 U.S.C.A. § 5103 and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), regarding the Veteran's claims for service connection for a right leg below-the-knee-amputation, to include as secondary to service-connected right knee conditions.

2.  After appropriate development has been completed, the RO/AMC should adjudicate the merits of the Veteran's claim for service connection for a right leg below-the-knee-amputation.  Appropriate notice of the determination and of the Veteran's appellate rights should be provided.  The Veteran and his representative should be notified that additional action is required for appellate review of any adverse decision.

3.  The RO/AMC should then readjudicate the Veteran's claim for entitlement to a TDIU, based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If the TDIU sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



